Citation Nr: 0739425	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-30 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The hypertensive disorder cannot be disassociated from the 
veteran's service connected diabetes mellitus.   


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
hypertension is proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Service connection for hypertension 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cardiovascular disorders) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran is service connected for diabetes mellitus.  The 
veteran has claimed that hypertension resulted from his 
service-connected diabetes mellitus.  

A brief review of private medical records shows that elevated 
blood pressure readings were noted in April 2003.  He was 
prescribed antihypertensive medication, Benicar, and advised 
to lose weight.  Since then his diagnoses have included 
history of hypertension as well as stable hypertension.

Private podiatry clinical records dated in September 2003 
show that the veteran was referred to podiatry for medical 
care.  The veteran reported that he had been recently 
diagnosed with diabetes mellitus secondary to cellulitis.  
Diabetic foot care had been recommended.  Since then 
diagnoses have included diabetes mellitus.  

Service connection for diabetes mellitus was granted in a May 
2004 rating action.

In light of the veteran's medical history, a VA examination 
was conducted in December 2004.  The physician assistant 
commented that the veteran's hypertension was diagnosed at 
approximately the same time as his diabetes mellitus.  He 
added that diabetes is a known cause of vascular disease.  It 
was concluded that hypertension was as likely as not 
secondary to his diabetes mellitus.  A physician in an 
addendum concurred with this conclusion.

A second VA physician assistant in March 2005 concluded that 
the veteran's hypertension was as least as likely as not due 
to military service.  She also agreed that the proximity of 
the diagnoses of diabetes and hypertension made it likely, 
although she did not feel that diabetes caused hypertension.  

The opinion of the VA physician, the physician assistants, 
and the entire medical history, constitute a sufficient basis 
to conclude the currently diagnosed hypertension is related 
to military service or service connected disability.  There 
are no competent medical opinions of record to the contrary.  
Accordingly, service connection is warranted.


ORDER

Service connection for hypertension is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


